Case 1:21-cr-00193-BAH Document 21 Filed 07/12/21 Page 1 of1

THE MATERA LAW FIRM
560 Broadhollow Road, Suite 303
Melville, New York 11747
Tel: 516.741.6700 - Fax: 516.741.6797

www.materalaw.com

July 1, 2021
VIA EMAIL — (howell chambers@dcd.uscourts.zov)

The Honorable Beryl A. Howell
United States District Judge
District of Columbia

333 Constitution Ave. NW
Washington, DC 20001

Re: — United States of America v, Greg Rubenacker
Criminal Docket No.: 21-193 (BAH)

Dear Honorable Judge Howell:

This office represents the defendant, Greg Rubenacker in the above referenced matter. I am
writing to respectfully request a modification to the bail conditions pertaining to Mr. Rubenacker.
The current bail conditions contain a curfew and limitation on travel requiring him to remain in the
Eastern District of New York. Mr. Rubenacker is a recording artist and the recording studio is
located in New York County which is in the adjacent Southern District of New York. I am also
informed that the recording sessions typically commence between 10:00 and 11:00 pm and can
last for several hours.

In light of that fact, we are respectfully requesting that the curfew and travel restrictions be
changed to allow Mr. Rubenacker to continue in his profession. Since his February arrest, Mr.
Rubenacker has been a model citizen as confirmed by pre-trial services and has done everything
that has been asked of him.

I have also notified the Government of my intention to make this request and they have
indicated that they do not have an objection.

espectfully Submitted,

   

 

 

Aichaelangelo Matera
MM/sm

cc: United States Attorney’s Office
for the District of Columbia
Attn: AUSA Troy Edwards (via email)
